Citation Nr: 1508339	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to April 1995.  He had subsequent service with the United States Army Reserves and the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which determined that new and material evidence had not been received to reopen claims for bilateral knee disabilities.  The RO is the Agency of Original Jurisdiction (AOJ).  The Veteran appealed, and in April 2009, the Board denied the claims after determining that new and material evidence had not been presented.   

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the Board's decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

In December 2010, the Board reopened and remanded the case to the AOJ for additional development.  

In August 2014, the Board again remanded this case to the AOJ for additional development.  That development has been completed and the case has been properly returned to the Board for appellate consideration.  

In the Veteran's April 2006 substantive appeal (VA Form 9), he requested a Travel Board hearing.  However, in May 2006 correspondence the Veteran withdrew his request for a Travel Board hearing and requested that his case be forwarded to the Board.  See 38 C.F.R. § 20.702(e) (2014).  Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The Veteran did not injure his right knee during active service, does not have a disability his right knee that had onset during active service or was caused by active service, and arthritis did not manifest in his right knee within one year of separation from active duty.  

2.  The Veteran did not injure his left knee during active service, does not have a disability his left knee that had onset during active service or was caused by active service, and arthritis did not manifest in his left knee within one year of separation from active duty.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a left  knee disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

VA first received a claim of entitlement to service connection for bilateral knee disabilities from the Veteran in May 1995.  He underwent a VA examination in June 1995.  A medical history section of the report of that examination documents the Veteran's report that during training in 1992 he noticed right and left knee pain.  June 1995 x-ray studies of his knees were negative.  Diagnosis following examination was bilateral knee pain.  The AOJ denied the claim in June 1995.  

The examination report and x-ray findings from 1995 are found by the Board to be evidence against the Veteran's claim because they tend to show that he did not have arthritis or any disorder of his knees at that time; there was simply the report of pain of the knees without any indication of an underlying disorder of the knees giving rise to the pain.   

In December 2001, the AOJ received a claim of entitlement to service connection for a right knee disability from the Veteran.  He reported that he had pain and discomfort of the right knee.  He speculated that this may have been from training missions in which he knelt down, engaged in ruck sack running while carrying weapons, and in rush and low crawl drills.  He reported that he sometimes fell in holes and strained his knees during training.  He reported that his knees currently squeaked and that he had activity limiting right knee symptoms.  

In January 2002 he provided additional information, stating that during Air Assault School, he did much running and high impact jumping in boots and expressed his belief that this resulted in his current right knee pain.  The AOJ denied the right knee service connection at claim in September 2002, determining that the previously denied claim could not be reopened. 

In February 2004, VA received a claim of entitlement to service connection for bilateral knee disability that led to this appeal.  He expressed his belief that he had bilateral knee disabilities from in-service wear and tear due to training exercises, long hikes up mountains and trails with rucksacks, falling into ditches and scraping and hurting his knees, and extensive walking  running, and jumping while wearing boots.  He stated that when he was in the National Guard he was jumping out of a truck with his boots on, hyperextended his knee, and had to see a doctor.  He stated that his knee has not been the same since.  He reported that he currently had pain, weakness, and instability of both knees.  

In November 2010, the Veteran's representative at that time provided a Testimonial for the Knee Deterioration for the Veteran.  The Veteran reported his training activities in boot camp, light infantry training, and at his active duty stations following light infantry training.  It is essentially a recounting of what he had previously stated - that he had rigorous training that he believes led to a bilateral knee disability.  

He also stated that while jumping off of a truck during National Guard service he hyperextended his right knee, filled out paperwork at a medics tent, was put on crutches, and then went to a private physician.  

The Veteran's active duty service treatment records do not show that he complained of knee symptoms or had knee symptoms or had a disorder of either knee.  A report of medical examination from January 1995, for separation from active duty, includes that he had a normal clinical evaluation of his lower extremities and musculoskeletal system.  This tends to show that the Veteran did not have any disorder involving either knee during service.  It is therefore evidence against a finding that he had a knee disability with onset during his active duty from 1991 to 1995.  

It is recognized that the Veteran appears to be contending that his service activities, overall, caused his knee symptoms rather than contending that his knee symptoms manifested during his active duty service (as opposed to post-active duty service in the National Guard).  

In this regard, that is significant is that the Veteran's reports in 1995, 2001, 2004, and 2010 are reports of no more than speculation on his part, as far as his active duty service, as to what caused his knee symptoms.  His reports of wear and tear on his knees are not reports of discrete "injuries"; rather they are his opinions that because he marched, crawled, jumped, and occasionally fell during service he later had knee symptoms and problems related to this action. 

Also significant is that in his 2004 statement the Veteran added a possible cause for his knee symptoms, which he elaborated on in the 2010 statement.  In this regard, his previous statements regarding his knee (as cited above) and the issue before the Board he did not mention jumping off of a truck during National Guard service.  If the Veteran had, in fact, injured either knee jumping off of a truck, reported to a medic for the injury, had been placed on crutches, and then saw a private physician, it is highly unlikely, in the extreme, that he would not mention it in 2001.  This places the Veteran's recollection of events in question.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

A factual finding from the Board must be made regarding this issue:  Based on a detailed review of the evidence of record, which is highly detailed, the Board finds that his report of injuring his knee following a jump off of a truck is not accurate and finds his report insufficient to establish that the injury occurred.  The Board finds that it did not occur because if it had he would have reported it prior to when he did in the context of seeking benefits for a right knee disability in 2001 (in which he cited to the reasons he believed his knee disability was related to service, but then, inexplicably, failed to cite this injury).

In this case as generally, the fact that a witness is inaccurate about one thing doesn't automatically invalidate all his testimony.  E.g., United States v. Reed, 297 F.3d 787, 789 (8th Cir. 2002); United States v. Urban, 404 F.3d 754, 782 (3d Cir. 2005); Janigan v. Taylor, 344 F.2d 781, 784 (1st Cir. 1965).  The maxim falsus in uno, falsus in omnibus is no longer followed, when understood as a rule that a trier of fact may or must disbelieve the entirety of a witness's testimony if he disbelieves any part of it. Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007); Allen v. Chicago Transit Authority, 317 F.3d 696, 703 (7th Cir. 2003); Piraino v. International Orientation Resources, Inc., 137 F.3d 987, 991 n. 2 (7th Cir. 1998); Lambert v. Blackwell, 387 F.3d 210, 256 (3d Cir. 2004); United States v. Weinstein, 452 F.2d 704, 713-14 (2d Cir. 1971).  As explained in Kadia, "anyone who has ever tried a case or presided as a judge at a trial knows that witnesses are prone to fudge, to fumble, to misspeak, to misstate, to exaggerate.  If any such pratfall warranted disbelieving a witness's entire testimony, few trials would get all the way to judgment."  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009). 

The Veteran's speculations as to what may have caused his knee symptoms are not competent evidence.  He has not demonstrated that he has any expertise in the causes of knee symptoms.  Whether jumping, marching with boots on, crawling, and occasionally falling is as likely as not to cause later chronic disability is not something that is in the realm of knowledge of a non-expert.  Such causation is not observable by one's senses and is not a simple matter.  

Treatment records document that Dr. O.M., a private physician, treated the Veteran in March 2004 for right knee pain of 2 years duration (2002 - providing more evidence against this claim).  March 2004 VA treatment records document that the Veteran reported knee pain for which he was being treated by a private physician and requesting medication.  Upon clinical examination his knees were negative for erythema and swelling and he had full range of motion.  Knee pain was the assessment.  In a May 2004 statement, the Veteran reported that he was recently prescribed medication for pain due to knee arthritis which he believed was due to in-service marches while wearing boots.  January 2005 notes document that the Veteran reported to Dr. O.M. that his knees were injured in the military.  

Again, it is highly unlikely that the Veteran would have injured his knee during National Guard service, resulting in being placed on crutches, and not report it to Dr. O.M. when seeking treatment.  

In his April 2006 substantive appeal, the Veteran continued to assert his belief that marching, training and the lifestyle of the military caused his knee problems.  

March 2007 x-ray study of the Veteran's knees was performed because of complaints of arthralgia without apparent etiology.  The impression was no evidence of acute fracture and no significant degenerative changes, soft tissue swelling, or joint effusion.  February 2009 x-rays study showed that both knees were normal without evidence of osteoarthritis.  This is evidence against the claims.  It is compelling evidence that he did not have arthritis within one year of separation from active service and therefore presumptive service connection is not warranted.  

VA treatment records document that the Veteran reported in February 2009 that he had bilateral knee pain of 5 years duration, left worse than right.  In March 2009 he reported that the left knee was more painful than the right and reported that he thought that he injured his left knee in the military while jumping off of a truck with a backpack.  Physical findings were no effusion or inflammation of either knee and full range of motion.  X-rays showed his knees to be within normal limits.  He was assessed as having arthralgia of his knees with a note that it was probably traumatic arthritis.  

In April 2009, the Board determined that the claim could not be reopened.  The Court granted the JMR in December 2009 for the Board to provide adequate reasons and bases for its determination not to reopen the claim and to ensure that VA had met its duty to assist in obtaining the Veteran's service treatment records.  

In December 2010, the Board reopened the claims and remanded the case to the AOJ for additional development.  

Included in the November 2010 submission from the Veteran's representative was a 
statement signed by Dr. "H." who reports that the Veteran came under Dr. H.'s care on September 1, 2010.  Dr. H. provided an opinion that "it is likely that the Veteran's current diagnosed disability is the result aggravated by a service connected disability."  

As an assessment, Dr. H. stated that "[The Veteran] condition is substantially not change since 1995.  He continues to suffer the residual of the degenerative bilateral knee condition.  There is limited motion of R L Knee A.C.L. permanent injury due to overuse in the military."  

This opinion is based entirely on the Veteran having suffered an injury during military service, including an overuse injury.  Dr. H. has simply listed examination findings and repeated the Veteran's reported history, little more.  He has not provided any meaningful rationale linking the findings to service.  As the Board concludes that there was in-service injury, the opinion is of very little probative value.  

VA records from March 2011 documents the Veteran's reports of pain of his knees.  September 2011 treatment notes document that the Veteran reported bilateral knee arthralgia.  X-rays were unremarkable.  These records note that the Veteran that the pain started in 1998 but was unable to recollect a sentinel event leading to onset of pain.  He also reported pain and that his knee or knees buckled when jumping out of a truck.  

January 2012 VA treatment records document that the Veteran was seen in September 2011 for knee pain felt to be due to patellofemoral syndrome.  He reported that his knees were buckling and that three days earlier he had been playing basketball and felt pain.  Following physical examination the Veteran was assessed as with pain due to sprain of the patellar tendon.  

In February 2012, the AOJ received a letter dated in June 2011 from Dr. O.M. addressed to the Veteran's representative at that time.  Dr. O.M. stated that the Veteran claims to have injured his lower extremities during service from jumping off of a truck and that this was during his active duty.  Dr. O.M. stated that the Veteran reported that he had left knee symptoms that have progressively worsened since that time.  Dr. O.M. stated that he had examined the Veteran and provided findings from that examination.  Dr. O.M. then stated that his impression, in the absence of MRI examination, was internal degeneration and destruction of the left knee secondary to a trauma that occurred during active duty and that he has cartilaginous and ligamentous tear and disruption of the knee.  Dr. O.M. stated that an MRI was pending and would be forwarded by the physician.  No additional records of treatment by Dr. O.M. were provided.  

Dr. O.M.'s opinion is afforded no more probative weight than the Veteran's own statements because the opinion depends entirely on the occurrence of an injury during service and, as already explained, the Board finds that such injury did not occur.  

Overall, the Veteran's statements over the course of his claims since 1995 are in the nature of looking for a possible in-service cause for his knee symptoms.  The Board does not doubt that the Veteran wore boots in marches and jumped from time to time during service, including perhaps from a truck.  There is insufficient evidence, however, to link any current symptoms or disorder of either knee to a specific injury that is shown to have occurred during service or to his service activities, and significant evidence against this claim.  The normal examination results at separation from active service, the improbability (given the timing of his reports) of the Veteran sustaining any injury of his knees during his National Guard service, and the nature of his speculations as to why he has knee symptoms tend to show that there was no in-service injury or disease involving his knees and any current knee disorder or symptom is unrelated to his active service.  

For these reasons, the Board finds that the preponderance of evidence is against granting service connection for a disability of either knee.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  The AOJ sent adequate notice letters to the Veteran in May 2005, March 2006, and March 2011.  To the extent that any notice was provided after the initial adjudication by the AOJ, the Veteran subsequently had a meaningful opportunity to participate in the processing of his claims and the AOJ readjudicated the claims in Supplemental Statements of the Case following the notice, thus curing any timing deficiencies.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  

VA has not provided an examination with regard to his claims that are the subject of this appeal.  It made efforts to do so, scheduling the Veteran for an examination following the December 2010 Board Remand.  As explained in the paragraphs detailing compliance with the Board's December 2010 Remand, the Veteran failed to report for the examination without good cause shown and VA has no duty to make further efforts in this regard.  More significantly, the evidence does not show a relevant in-service disease, injury, or event or manifestation of arthritis within a presumptive period.  As such, VA has no duty to provide an examination or obtain a medical opinion in this case. 

In the December 2010 Remand, the Board directed the AOJ to do the following:  (1) Send a notice letter to the Veteran, (2) contact the relevant records repository to obtain outstanding service treatment records, (3) contact the Veteran and request that he provide a summary of his Army Reserve and National Guard service since his separation from active duty in April 1995, including the dates of all periods of active service and training,  (4) attempt to obtain such records, (6) contact Dr. H. and request that he clarify his November 2010 statement that appeared to be a diagnosis of arthritis of the knees and obtain records of treatment by Dr. H., (7) and make arrangements for an appropriate examination.  

The RO sent a letter to the Veteran in March 2011 requesting that he identify the dates of his active duty for training and inactive duty for training, particularly at Fort Hunter Ligget, Camp Roberts and the units to which he was assigned during his Reserve and National Guard service.  Additionally, the AOJ asked him to complete a VA Form 21-4142 so that VA could contact Dr. H to provide more detail as to his August 2010 possible diagnosis of degenerative joint disease of the knees.  It also asked the Veteran to send any treatment records related to his claimed conditions or to complete the necessary release forms so VA could assist him in obtaining the records.  Enclosed with that letter were copies of VA form 21-4142, the authorization form for release of information to VA from third parties.  The March 2011 letter provided adequate 38 U.S.C.A. § 5103 notice.  

Of record is a Personnel Information Exchange System (PIES) response to the AOJ's September 2011 request for to verify all periods of service to include Army National Guard and Reserve training and to provide all records of treatment for all National Guard and Reserve periods of service.  The response was that there were no treatment records for the Veteran at Code 13 and suggested seeking information from DPRIS.   

In September 2011, the Veteran's representative responded to the March 2011 letter stating that included in the response was a completed VA Form 21-4142 for release of his records from Dr. O.M.  Also provided as a partially completed Request Pertaining to Military Records National Archives form.  In that form the Veteran identified his Reserve and National Guard component as Bravo Company, 3/160th Infantry but provided no other information about his Reserve/National Guard service.  The representative also stated that the Veteran reported that an assessment was done on his knees in connection with an application for California State Disability Insurance.  

In February 2012, the AOJ sent a letter to Dr. O.M. requesting records of treatment of the Veteran.  

Added to the record on remand were records of VA treatment of the Veteran at the West Los Angeles, including records from 2009, the year that the veteran reported that he had received treatment for his knees at VA.  Also added to the record were the records obtained from DPRIS showing the reason for the Veteran's discharge from the National Guard.  

In December 2012 and again in August 2013, the AOJ requested a physical examination of the Veteran at a VA facility.  A report of contact documents that the Veteran telephoned the AOJ in April 2014 reporting that he had been on vacation for a year and did not receive the notification of the examination until recently.  He requested that the examination be rescheduled.  

The Veteran's failure to keep VA informed of contact information during his year vacation is not good cause for failure to attend a VA examination.  See 38 C.F.R. § 3.655 (2014).  

The AOJ issued a Supplemental Statement of the Case in June 2014, after review of the claims file.  The Board finds that the actions of the AOJ on remand substantially complied with the Board's Remand directives.  

In the August 2014 Remand, the Board directed the AOJ to contact the Veteran and ask him if he wants to appoint a representative and provide the appropriate VA Forms to do so.  It also directed that the AOJ should make appropriate efforts to obtain records pertinent to the Veteran's claim for state disability records, per a September 2011 letter from his representative at that time.  

In September 2014, the AOJ sent a letter to the Veteran asking him to complete the necessary form if he wanted to appoint a representative and to forward records mentioned in the September 2011 letter of his representative.  It also asked him to complete the appropriate form to authorize release of treatment information so that VA could assist him in obtaining treatment information.  Enclosed were the appropriate forms.  The Veteran did not respond.  A report of general information documents that VA telephoned the Veteran in October 2014 but was told that the Veteran was not receiving calls.  The AOJ readjudicated the claims in an October 2014 Supplemental Statement of the Case.  The AOJ's actions substantially complied with the Board's August 2014 Remand directives.  

This case has been ongoing for many years.  Beyond any of the above, the Board must note that the search for records over many years to confirm the injury the Veteran has cited has been extensive.  Based on a detailed review of the evidence, the Board must find that this injury did not occur.  It is important to note that this finding is based, in great part, on the Veteran's own prior statements regarding this issue (as cited above).  Therefore, the effort to locate records that simply do not exist serves no constructive purpose.  Further efforts to look for these records, while possible, is not warranted based on this factual finding of the Board. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a right knee disability is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


